Citation Nr: 1430075	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  04-28 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for headaches, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness, or as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and S.W.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1990 to March
1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2004 of the Department of Veterans Affairs (VA) Regional
Office RO in Waco, Texas.

In June 2004, the Veteran appeared at a hearing before a Decision Review Officer.  
In May 2007, he appeared at a hearing before the undersigned Veterans Law Judge. Transcripts of hearings are in the Veterans' file.  

In a decision in August 2007 the Board denied the Veteran's application to reopen the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued in Order in August 2008 that granted a Joint Motion of the Parties to vacate the Board's decision and to remand the case to the Board for further development.  The Board remanded the case to the RO in April 2010 for development in compliance with the Court's Order.

In a decision in January 2011, the decision that reopened the claim and remanded the case for compliance with the Veterans Claims Assistance Act (VCAA), and in April 2012, the Board again remanded the case for additional development.  In a decision in February 2013, the Board denied service connection for headaches.  The Veteran then appealed the Board's decision to the Court.  In January 2014 the Court granted a Joint Motion to vacate the Board's decision.

To ensure compliance with this Joint Motion, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  







REMAND

Pursuant to the Joint Motion, a remand is required to ensure compliance with the terms of the Board's remand in April 2012 and the Veteran is to be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a neuropsychologist, who has not previously examiner the Veteran, to determine:

If headaches are caused by or aggravated by either service-connected posttraumatic stress disorder, major depression, or cognitive disorder.  

The VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of headaches beyond its natural clinical course due to a service-connected psychiatric disorder as contrasted to temporary or intermittent flare-ups of symptoms. 

In formulating the opinion, the VA examiner is asked to consider these facts:  

The Veteran served in the Southwest Asia Theater of Operations in 1990 and 1991. 



The Veteran has stated that the headaches, emotional problems, and cognitive (memory) problems began after his return from the Persian Gulf and prior to his release from service.   

The service treatment records show that the Veteran was hospitalized for psychiatric care on at least two separate occasions during service. 

After service in March 2002, on VA examination, the VA examiner stated that the Veteran's headaches were strictly psychiatric in origin.

If, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, please clarify whether an opinion on causation or aggravation cannot be rendered because a service-connected psychiatric disorder is not more likely than any other etiology to cause or to aggravate headaches, or that an opinion on causation or on aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file must be made available to the VA examiner for review.  





2.  After the above development is completed, adjudicate the claim of service connection for headaches, including secondary service connection, that is, headaches are caused by or aggravated by a service-connected disability, namely, posttraumatic stress disorder, major depression, or cognitive disorder. 

If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



